Citation Nr: 0926715	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-12 121	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence is presented to warrant 
reopening a claim of entitlement to service connection for 
status post right hand injury with loss of use of three 
fingers.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to October 
1947.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, in pertinent part denying reopening of a claim of 
entitlement to service connection for status post right hand 
injury with loss of use of three fingers.  

The Board notes that the Veteran had also appealed May 2006 
RO denials of service connection for bilateral knee 
conditions and status post left ankle fracture, but the RO 
granted service connection for these disorders in the course 
of appeal, by a May 2008 rating action.  There accordingly 
remains no case in controversy as to these issues for 
appellate review.  Had these issues remained for appellate 
review, the Veteran by his April 2009 withdrawal, addressed 
herein, withdrew all pending appeals, and hence would have 
thereby also withdrawn those issues.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1942 to October 1947.

2.  On May 11, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through correspondence received at the RO, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant on April 15, 2009, 
submitted a signed, written statement withdrawing all pending 
appeals to the Board, including, as noted by the Veteran with 
specificity, the claim of entitlement to service connection 
for status post right hand injury with loss of use of three 
fingers.  That withdrawal of appeal was in turn received at 
the Board on May 11, 2009.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


